 

Case 1:08-cr-O0949-JFK Documeérnt 37 Filed 04/16/21 Page I ort

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee ee ce ee X
U.S.A
#08 CR 949 (JFK)
-\-
Rahim Jackson
mene e ee nn nee ee x

 

A conference on a violation of supervised release is set Wednesday,

 

 
 

May 5, 2021 at 11:00 a.m. in person in Courtroom 20-C, | geevereeneonninntarcnans wastustannsnasnbvenomsta sabato
| j USE SONY t

i

} »

i!

SO ORDERED.

Dated: New York, New York

4 -I -| c oe Vhs F oon

JOHN F, KEENAN '
United States District Judge

 

 
